



Exhibit 10(ccc)


ARCONIC INC.
2013 ARCONIC STOCK INCENTIVE PLAN
TERMS AND CONDITIONS FOR RESTRICTED SHARE UNITS
INTERIM CEO AWARD
Effective October 23, 2017
These terms and conditions, including Appendices A and B attached hereto, (the
“Award Terms”) are authorized by the Compensation and Benefits Committee of the
Board of Directors. They are deemed to be incorporated into and form a part of
the Award of Restricted Share Units issued to the Interim Chief Executive
Officer ("Interim CEO") on October 23, 2017 under the 2013 Arconic Stock
Incentive Plan, as amended and restated and as may be further amended from time
to time (the "Plan").
Terms that are defined in the Plan have the same meanings in the Award Terms.
General Terms and Conditions
1. Restricted Share Units are subject to the provisions of the Plan and the
provisions of the Award Terms. If the Plan and the Award Terms are inconsistent,
the provisions of the Plan will govern. Interpretations of the Plan and the
Award Terms by the Committee are binding on the Participant and the Company. A
Restricted Share Unit is an undertaking by the Company to issue the number of
Shares indicated in the Participant’s account at Merrill Lynch’s OnLine website
www.benefits.ml.com, subject to the fulfillment of certain conditions, except to
the extent otherwise provided in the Plan or herein. A Participant has no voting
rights or rights to receive dividends on Restricted Share Units, but the Board
of Directors may authorize that dividend equivalents be accrued and paid on
Restricted Share Units upon vesting in accordance with paragraphs 2 and 4 below.
Vesting and Payment
2. The Restricted Share Units vest on January 15, 2018, the date of termination
of the Participant’s service as Interim CEO (the “Vest Date”).
3. Except as provided in paragraph 4, if a Participant’s service as Interim CEO
is terminated before the Vest Date, the Award is forfeited and is automatically
canceled.
4. The following are exceptions to the vesting rules:
•
Death or Disability: if the Participant dies or becomes permanently and totally
disabled prior to the Vest Date, the Restricted Share Units will not be
forfeited but will vest and be paid in accordance with paragraph 5 below.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.
•
Change in Control: the Restricted Share Units vest if a Replacement Award is not
provided following certain Change in Control events, as described in the Plan.
If the Change in Control qualifies as a “change in control event” within the
meaning of Treas. Reg. § 1.409-3(i)(5), the vested Restricted Share Units will
be paid to the Participant within 30 days following the Change in Control. If
the Change in Control does not so qualify, the vested Restricted Share Units
will be paid to the Participant in accordance with paragraph 5 below.

•
Termination Following Change in Control: as further described in the Plan, if a
Replacement Award is provided following a Change in Control, but within 24
months of such Change in Control the Participant’s employment is terminated
without Cause (as defined in the Arconic Inc. Change in Control Severance Plan)
or by the Participant for Good Reason (as defined in the Arconic Inc. Change in
Control Severance Plan), the Replacement Award will vest and will be paid to the
Participant in accordance with paragraph 5 below.



1



--------------------------------------------------------------------------------





•
Divestiture: if the Participant’s employment is to be terminated as a result of
a divestiture of a business or a portion of a business of the Company and the
Participant either becomes an employee of (or is leased or seconded to) the
entity acquiring the business on the date of the closing, or the Participant is
not offered employment with the entity acquiring the business and is terminated
by the Company or a Subsidiary within 90 days of the closing of the sale, then,
at the discretion of the Committee, the Restricted Share Unit will not be
forfeited and will vest and be paid in accordance with paragraph 5. For purposes
of this paragraph, employment by “the entity acquiring the business” includes
employment by a subsidiary or affiliate of the entity acquiring the business;
and “divestiture of a business” means the sale of assets or stock resulting in
the sale of a going concern. “Divestiture of a business” does not include a
plant shut down or other termination of a business.

5. Payment. A Participant will receive one Share upon payment of each vested
Restricted Share Unit. Payment of vested Restricted Share Units will be made in
three equal annual installments on the first three anniversaries of the Vest
Date and in any event within 90 days of each applicable anniversary date.
Taxes
6. All taxes required to be withheld under applicable tax laws in connection
with a Restricted Share Unit must be paid by the Participant at the appropriate
time under applicable tax laws. The Company may satisfy applicable tax
withholding obligations by any of the means set forth in Section 15(l) of the
Plan, but will generally withhold from the Shares to be issued upon payment of
the Restricted Share Unit that number of Shares with a fair market value on the
vesting date equal to the taxes required to be withheld at the minimum required
rates or, to the extent permitted under applicable accounting principles, at up
to the maximum individual tax rate for the applicable tax jurisdiction, which
include, for Participants subject to taxation in the United States, applicable
income taxes, federal and state unemployment compensation taxes and FICA/FUTA
taxes. Notwithstanding the foregoing, if the Participant is subject to the
short-swing profit rules of Section 16(b) of the Securities Exchange Act of
1934, as amended, the Company will withhold Shares from the Shares to be issued
upon payment of the Restricted Share Unit, as described herein, and will not use
the other means set forth in the Plan unless pursuant to an election by the
Participant or in the event that withholding in Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences.
Beneficiaries
7. If permitted by the Company, Participants will be entitled to designate one
or more beneficiaries to receive all Restricted Share Units that have not yet
vested at the time of death of the Participant. All beneficiary designations
will be on beneficiary designation forms approved for the Plan. Copies of the
form are available from the Communications Center on Merrill Lynch’s
OnLine® website www.benefits.ml.com
8. Beneficiary designations on an approved form will be effective at the time
received by the Communications Center on Merrill Lynch’s
OnLine® website www.benefits.ml.com. A Participant may revoke a beneficiary
designation at any time by written notice to the Communications Center on
Merrill Lynch’s OnLine® website www.benefits.ml.com or by filing a new
designation form. Any designation form previously filed by a Participant will be
automatically revoked and superseded by a later-filed form.
9. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.
10. The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.
11. Unless the Participant indicates on the form that a named beneficiary is to
receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Restricted Share Units upon vesting. Unless otherwise indicated,
all such beneficiaries will have an equal, undivided interest in all such
Restricted Share Units.
12. Should a beneficiary die after the Participant but before the Restricted
Share Unit is paid, such beneficiary’s rights and interest in the Award will be
transferable by the beneficiary’s last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a Restricted Share Unit, nor will any
person claiming on behalf of such individual. Unless otherwise specifically
indicated by the Participant on the beneficiary designation form, beneficiaries
designated by class (such as “children,” “grandchildren” etc.) will be deemed to
refer to the


2



--------------------------------------------------------------------------------





members of the class living at the time of the Participant’s death, and all
members of the class will be deemed to take “per capita.”
13. If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Restricted Share Units that have not yet
vested or been paid at the time of death of the Participant will be paid to the
Participant’s legal heirs pursuant to the Participant’s last will and testament
or by the laws of descent and distribution.
Adjustments
14. In the event of an Equity Restructuring, , the Committee will equitably
adjust the Restricted Share Unit as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Restricted Share Unit; and (ii) adjusting the terms and
conditions of the Restricted Share Unit. The adjustments provided under this
paragraph 14 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Committee will determine whether an adjustment is equitable.
Repayment/Forfeiture
15. As an additional condition of receiving the Restricted Share Unit, the
Participant agrees that the Restricted Share Unit and any benefits or proceeds
the Participant may receive hereunder shall be subject to forfeiture and/or
repayment to the Company to the extent required (i) under the terms of any
recoupment or “clawback” policy adopted by the Company to comply with applicable
laws or with the Company’s Corporate Governance Guidelines or other similar
requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Terms without the
Participant’s consent) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. Further, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Restricted Share Unit for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company.
Miscellaneous Provisions
16. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Terms, no Shares issuable upon vesting of the
Restricted Share Units, and no certificate representing all or any part of such
Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.
17. Non-Transferability. The Restricted Share Units are non-transferable and may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
18. Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Restricted Share Unit shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Terms.
19. Notices. Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.


3



--------------------------------------------------------------------------------





20. Severability and Judicial Modification. If any provision of the Award Terms
is held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.
21. Successors. The Award Terms shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.
22. Appendices. Notwithstanding any provisions in the Award Terms, for
Participants residing and/or working outside the United States, the Restricted
Share Unit shall be subject to the additional terms and conditions set forth in
Appendix A to the Award Terms and to any special terms and conditions for the
Participant’s country set forth in Appendix B to the Award Terms. Moreover, if
the Participant relocates outside the United States or relocates between the
countries included in Appendix B, the additional terms and conditions set forth
in Appendix A and the special terms and conditions for such country set forth in
Appendix B will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendices constitute part of the Award
Terms.
23. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Share Unit and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
24. Compliance with Code Section 409A. It is intended that the Restricted Share
Right granted pursuant to the Award Terms be compliant with Section 409A of the
Code and the Award Terms shall be interpreted, construed and operated to reflect
this intent. Notwithstanding the foregoing, the Award Terms and the Plan may be
amended at any time, without the consent of any party, to the extent necessary
or desirable to satisfy any of the requirements under Section 409A of the Code,
but the Company shall not be under any obligation to make any such amendment.
Further, the Company and its Subsidiaries do not make any representation to the
Participant that the Restricted Share Right granted pursuant to the Award Terms
satisfies the requirements of Section 409A of the Code, and the Company and its
Subsidiaries will have no liability or other obligation to indemnify or hold
harmless the Participant or any other party for any tax, additional tax,
interest or penalties that the Participant or any other party may incur in the
event that any provision of the Award Terms or any amendment or modification
thereof or any other action taken with respect thereto, is deemed to violate any
of the requirements of Section 409A of the Code.
25. Waiver. A waiver by the Company of breach of any provision of the Award
Terms shall not operate or be construed as a waiver of any other provision of
the Award Terms, or of any subsequent breach by the Participant or any other
Participant.
26. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
27. Governing Law and Venue. As stated in the Plan, the Restricted Share Unit
and the provisions of the Award Terms and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of New York, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Restricted Share Unit
will be exclusively in the courts in the State of New York, County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist).
28. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
29. Entire Agreement. The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.
Acceptance of Award


4



--------------------------------------------------------------------------------





30. In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Restricted Share Unit by notifying the
Company within 30 days of the grant date that he or she does not accept the
Restricted Share Unit. The Participant’s acceptance of the Restricted Share Unit
constitutes the Participant’s acceptance of and agreement with the Award Terms.
Notwithstanding the foregoing, if required by the Company, the Participant will
provide a signed copy of the Award Terms in such manner and within such
timeframe as may be requested by the Company. The Company has no obligation to
issue Shares to the Participant if the Participant does not accept the
Restricted Share Unit.








5



--------------------------------------------------------------------------------






APPENDIX A
TO THE ARCONIC, INC.
2013 Stock Incentive Plan
Terms and Conditions for Restricted Share Units
For Non-U.S. Participants
This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Restricted Share Units if the Participant resides
and/or works outside of the United States. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Terms and Conditions for Restricted Share Units (the “Terms and Conditions”).
A. Termination. This provision supplements paragraph 3 of the Terms and
Conditions.
The Company will determine when the Participant is no longer providing services
for purposes of the Restricted Share Units (including whether the Participant
may still be considered to be providing services while on a leave of absence).
B. Responsibility for Taxes. This provision replaces paragraph 6 of the Terms
and Conditions.
The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary that employs the Participant (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of these Restricted Shares
Units, including, but not limited to, the grant, vesting or settlement of
Restricted Shares Units, the subsequent sale of Shares acquired pursuant to the
Restricted Share Unit and the receipt of any dividends or dividend equivalents;
and (b) do not commit to and are under no obligation to structure the terms of
the Restricted Share Units or any aspect of the Restricted Share Units to reduce
or eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. The Participant shall not make any claim against the
Company, the Employer or any other Subsidiary, or their respective board,
officers or employees related to Tax-Related Items arising from this Award.
Furthermore, if the Participant has become subject to tax in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by: (i) requiring a cash payment from the
Participant; (ii) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer, (iii)
withholding from the proceeds of the sale of Shares acquired pursuant to the
Restricted Share Units, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization without further consent); and/or (iv) withholding from the Shares
subject to Restricted Share Units.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, the Participant is
deemed, for tax purposes, to have been issued the full number of Shares subject
to the vested Restricted Shares Units, notwithstanding that a number of the
Shares is held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
C.    Nature of Award. In accepting the Restricted Share Units, the Participant
acknowledges, understands and agrees that:
     a.    the Plan is established voluntarily by the Company, is discretionary
in nature and may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;


A-1





--------------------------------------------------------------------------------





     b.    this Award of Restricted Share Units is voluntary and occasional and
does not create any contractual or other right to receive future Restricted
Share Units, or benefits in lieu of Restricted Share Units, even if Restricted
Share Units have been granted in the past;
     c.    all decisions with respect to future Restricted Share Units or other
Awards, if any, will be at the sole discretion of the Company;
     d.    this Award of Restricted Share Units and the Participant’s
participation in the Plan shall not create a right to, or be interpreted as
forming an employment or service contract with the Company and shall not
interfere with the ability of the Employer to terminate the Participant’s
employment contract (if any) at any time;
     e.    the Participant’s participation in the Plan is voluntary;
     f.    this Award of Restricted Share Units and the Shares acquired under
the Plan, and the income and value of same, are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
     g.    the future value of the Shares subject to the Restricted Share Unit
is unknown and cannot be predicted with certainty;
     h.    unless otherwise agreed with the Company, Restricted Share Units and
the Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of any Subsidiary;
     i.    no claim or entitlement to compensation or damages shall arise from
forfeiture of any portion of this Award of Restricted Share Units resulting from
termination of the Participant’s employment relationship (for any reason
whatsoever and regardless of whether later found to be invalid or in breach of
applicable laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and, in consideration
of this Award of Restricted Share Units to which the Participant is not
otherwise entitled, the Participant irrevocably agrees never to institute any
claim against the Company, the Employer and any other Subsidiary, waives his or
her ability, if any, to bring any such claim, and releases the Company, the
Employer and all other Subsidiaries from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims;
     j.    unless otherwise provided in the Plan or by the Company in its
discretion, this Award of Restricted Share Units and the benefits under the Plan
evidenced by these Award Terms do not create any entitlement to have this Award
of Restricted Share Units or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
     k.    neither the Company, the Employer nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Share Units or of any amounts due to the Participant pursuant to the
Restricted Share Units or the subsequent sale of any Shares acquired under the
Plan.
D. Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in these Award Terms and any other
grant materials by and among, as applicable, the Company, the Employer and any
other Subsidiary for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Share Units or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.


A-2





--------------------------------------------------------------------------------





The Participant understands that Data may be transferred to Merrill Lynch, which
is assisting the Company with the implementation, administration and management
of the Plan. The Participant understands that the recipients of Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company, Merrill Lynch and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
and career with the Employer will not be affected; the only consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant this Award of Restricted Share Units or other Awards to the
Participant or administer or maintain such Awards. Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the
Participant’s local human resources representative.
E. Retirement. Notwithstanding paragraph 4 of the Terms and Conditions, if the
Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in the Participant’s jurisdiction that would likely
result in the favorable treatment applicable to the Restricted Share Units
pursuant to paragraph 4 being deemed unlawful and/or discriminatory, then the
Company will not apply the favorable treatment at the time of the Participant’s
retirement, and the Restricted Share Units will be treated as set forth in the
remaining provisions of paragraph 4 of the Terms and Conditions.
F. Language. If the Participant has received these Award Terms, or any other
document related to this Award of Restricted Share Units and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
G. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Shares or rights to Shares under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by applicable laws in his or her
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
should consult his or her personal advisor on this matter.
H. Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with all such requirements, and that the Participant should
consult his or her personal legal and tax advisors, as applicable, to ensure the
Participant’s compliance.




A-3





--------------------------------------------------------------------------------






APPENDIX B
TO THE ARCONIC, INC.
2013 Stock Incentive Plan
Terms and Conditions for Restricted Share Units
For Non-U.S. Participants
Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Terms and Conditions for Restricted Share Units (the
“Terms and Conditions”).
Terms and Conditions
This Appendix B includes special terms and conditions that govern Restricted
Share Units if the Participant resides and/or works in one of the countries
listed below.
If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after the grant of Restricted Share
Units or is considered a resident of another country for local law purposes, the
Committee shall, in its discretion, determine to what extent the special terms
and conditions contained herein shall be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of January
2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently works and/or resides, or if the
Participant transfers to another country after the grant of the Restricted Share
Unit, or is considered a resident of another country for local law purposes, the
information contained herein may not be applicable to the Participant in the
same manner.
AUSTRALIA
Notifications
Exchange Control Information.
Exchange control reporting is required for cash transactions exceeding A$10,000
and for international fund transfers. If an Australian bank is assisting with
the transaction, the bank will file the report on the Participant’s behalf.
Tax Information.
The Plan is a plan to which Subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).


B-1

--------------------------------------------------------------------------------





BELGIUM
Notifications
Foreign Asset/Account Reporting Information.
If the Participant is a Belgian resident, the Participant is required to report
any bank accounts opened and maintained outside of Belgium (e.g., brokerage
accounts opened in connection with the Plan) on his or her annual tax return. In
a separate report, the Participant is required to provide the National Bank of
Belgium with certain details regarding such foreign accounts (including the
account number, bank name and country in which any such account was opened).
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under
Kredietcentrales / Centrales des crédits caption. The Participant should consult
with his or her personal tax advisor to determine his or her personal reporting
obligations.
BRAZIL
Terms and Conditions
Compliance with Law.
By accepting the Restricted Share Units, the Participant acknowledges that he or
she agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the Restricted Share Units, the
sale of the Shares acquired under the Plan and the receipt of any dividends.
Acknowledgement of Nature of the Grant.
This provision supplements paragraph C “Nature of Award” of Appendix A:
By accepting the Restricted Share Units, the Participant agrees that he or she
is making an investment decision, the Shares will be issued to the Participant
only if the vesting conditions are met and any necessary services are rendered
by the Participant over the vesting period, and the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to the Participant.
Notifications
Exchange Control Information.
If the Participant is a resident of or domiciled in Brazil, he or she will be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of the assets and
rights is equal to or greater than US$100,000. If such amount exceeds
US$100,000,000, the declaration must be submitted quarterly. Assets and rights
that must be reported include Shares acquired under the Plan.
Tax on Financial Transactions (IOF).
Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is the Participant’s responsibility to comply with
any applicable Tax on Financial Transactions arising from the Participant’s
participation in the Plan. The Participant should consult with his or her
personal tax advisor for additional details.
CANADA
Terms and Conditions
Award Settled Only in Shares.
Notwithstanding any discretion in the Plan, the Award of Restricted Share Units
shall be settled in Shares only. The Participant is not entitled to receive a
cash payment pursuant to the Award.


B-2

--------------------------------------------------------------------------------





Termination of Service.
The following provision replaces paragraph A “Termination” of Appendix A:
For purposes of the Restricted Share Units, the Participant’s employment
relationship will be considered terminated (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
Canadian laws or the terms of the Participant’s employment agreement, if any)
effective as of the date that is the earlier of (i) the date of the
Participant’s termination, (ii) the date the Participant receives notice of
termination, or (iii) the date the Participant is no longer actively providing
service and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under Canadian laws or the terms of the Participant’s
employment agreement, if any). Unless otherwise expressly provided in these
Award Terms or determined by the Company, the Participant’s right to vest in the
Restricted Share Units, if any, will terminate on such date. The Committee shall
have the exclusive discretion to determine when the Participant is no longer
actively providing service for purposes of the Restricted Share Unit (including
whether the Participant may still be considered to be providing services while
on a leave of absence).
The Following Provisions Apply for Participants Resident in Quebec:
Consent to Receive Information in English.
The Participant acknowledges that it is the express wish of the parties that
these Award Terms, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be written in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de Conditions
d’attribution, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Authorization to Release and Transfer Necessary Personal Information.
The following provision supplements paragraph D “Data Privacy” of Appendix A:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Subsidiary and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Subsidiary to record such
information and to keep such information in the Participant’s Employee file.
Notifications
Securities Law Information.
The Participant acknowledges that he or she is permitted to sell the Shares
acquired under the Plan through the designated broker appointed by the Company,
provided the sale of the Shares takes place outside of Canada through facilities
of a stock exchange on which the Shares are listed (i.e., the NYSE).
Foreign Asset/Account Reporting Information.
Canadian residents are required to report to the tax authorities any foreign
property on form T1135 (Foreign Income Verification Statement) if the total cost
of the foreign property exceeds C$100,000 at any time in the year. The form must
be filed by April 30 of the following year. Restricted Share Units must be
reported-generally at a nil cost-if the C$100,000 cost threshold is exceeded
because of other foreign property the Participant holds. If Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
would normally equal the fair market value of the Shares at vesting, but if the
Participant owns other Shares, this ACB may have to be averaged with the ACB of
the other Shares. The Participant should consult with his or her personal legal
advisor to ensure compliance with applicable reporting obligations.


B-3

--------------------------------------------------------------------------------





CHINA
Terms and Conditions
The following terms and conditions will apply to Participants who are subject to
exchange control restrictions and regulations in the People’s Republic of China
(“PRC”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion:
Termination of Employment.
Due to legal restrictions in China, the Participant agrees that the Company
reserves the right to require the sale of any Shares acquired at vesting of the
Restricted Share Units upon the termination of the Participant’s employment for
any reason. The Participant hereby authorizes the sale of all Shares issued to
the Participant as soon as administratively practicable after the applicable
termination of employment and pursuant to this authorization. The Participant
further agrees that the Company is authorized to instruct its designated broker
to assist with the mandatory sale of such Shares and the Participant expressly
authorizes the Company’s designated broker to complete the sale of such Shares.
The Participant acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of the Shares at any particular price. Upon
the sale of Shares, the Participant will receive the sale proceeds less any
amounts necessary to satisfy Tax-Related Items and applicable transaction fees
or commissions. Due to currency exchange conversion rate fluctuation between the
applicable vesting date of the Restricted Share Units and (if later) the date on
which the Shares are sold, the amount of sale proceeds may be more or less than
the fair market value of the Shares on the applicable vesting date (which is the
relevant amount for purposes of calculating amounts necessary to satisfy
applicable Tax-Related Items).
Exchange Control Restrictions.
The Participant understands and agrees that, pursuant to local exchange control
requirements, the Participant will be required to immediately repatriate any
cash payments or proceeds obtained with respect to participation in the Plan to
the PRC. The Participant further understands that such repatriation of any cash
payments or proceeds may need to be effectuated through a special exchange
control account established by the Company or any Subsidiary, and the
Participant hereby consents and agrees that any payment or proceeds may be
transferred to such special account prior to being delivered to the Participant.
Any payment or proceeds may be paid to the Participant in U.S. dollars or local
currency at the Company’s discretion. If the payments or proceeds are paid to
the Participant in U.S. dollars, the Participant will be required to set up a
U.S. dollar bank account in the PRC so that the payments or proceeds may be
deposited into this account. If the payments or proceeds are paid to the
Participant in local currency, the Company is under no obligation to secure any
particular exchange conversion rate and the Company may face delays in
converting the payments or proceeds to local currency due to exchange control
restrictions.
The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in the PRC.
CZECH REPUBLIC
Notifications
Foreign Asset/Account Reporting Information.
Upon request of the Czech National Bank, the Participant may be required to file
a report in connection with the Restricted Share Units and the opening and
maintenance of a foreign account. However, because exchange control regulations
change frequently and without notice, the Participant should consult with his or
her personal advisor before accepting the Restricted Share Units and before
opening any foreign accounts in connection with the Restricted Share Units to
ensure compliance with current regulations. The Participant is solely
responsible for complying with applicable Czech exchange control laws.
FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions


B-4

--------------------------------------------------------------------------------





Language Consent.
By accepting the Restricted Share Units and the Award Terms, which provide for
the terms and conditions of the Restricted Share Units, the Participant confirms
having read and understood the documents relating to this Award (the Plan and
the Award Terms, including the Appendices) which were provided to the
Participant in English. The Participant accepts the terms of those documents
accordingly.
En acceptant l’Attribution d’Actions Attribuées et ce Contrat d’Attribution qui
contient les termes et conditions des Actions Attribuées, le Participant
confirme avoir lu et compris les documents relatifs à cette attribution (le Plan
et le Contrat d’Attribution, ainsi que les Annexes) qui ont été transmis au
Participant en langue anglaise. Le Participant accepte ainsi les conditions et
termes de ces documents.
Notifications
Foreign Asset/Account Reporting Information.
If the Participant is a French resident, he or she must declare all foreign bank
and brokerage accounts (including any accounts that were opened or closed during
the tax year) on an annual basis on form No. 3916, together with the
Participant’s income tax return. Failure to complete this reporting triggers
penalties for the Participant. Further, French residents with foreign account
balances exceeding €1,000,000 may have additional monthly reporting obligations.
GERMANY
Notifications
Exchange Control Information.
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). If the Participant makes or receives a payment
in excess of this amount, the Participant must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) available via Bundesbank’s website (www.bundesbank.de).
GUINEA
Terms and Conditions
Award Settlement.
Notwithstanding any provision in the Award Terms to the contrary, if deemed by
the Company to be necessary for regulatory reasons, the Company reserves the
right to settle Restricted Share Units by payment in cash or its equivalent of
an amount equal in value to the Shares subject to the vested Restricted Share
Units.
HUNGARY
There are no country-specific provisions.
ICELAND
Terms and Conditions
Award Settlement.
Notwithstanding any provision in the Award Terms to the contrary, if deemed by
the Company to be necessary for regulatory reasons, the Company reserves the
right to settle Restricted Share Units by payment in cash or its equivalent of
an amount equal in value to the Shares subject to the vested Restricted Share
Units.
ITALY
Terms and Conditions


B-5

--------------------------------------------------------------------------------





Authorization to Release and Transfer Necessary Personal Information. The
following provision replaces in its entirety paragraph D. “Data Privacy” of
Appendix A:
The Participant understands that the Employer and/or the Company may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social security number (or any other social or national identification number),
salary, nationality, job title, number of Shares held and the details of all
Restricted Share Units or any other entitlement to Shares awarded, cancelled,
exercised, vested, unvested or outstanding (the “Data”) for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant is aware that providing the Company
with the Participant’s Data is necessary for the performance of the Award Terms
and that the Participant’s refusal to provide such Data would make it impossible
for the Company to perform its contractual obligations and may affect the
Participant’s ability to participate in the Plan.
The Controller of personal data processing is Arconic, Inc., 390 Park Avenue,
New York City, New York, 10022 U.S.A., and, pursuant to D.lgs 196/2003, its
representative in Italy is Fusina Rolling Srl, Piazza Giuseppe Missori n.2,
Milano, 20122 Italy. The Participant understands that the Data may be
transferred to the Company or any of its Subsidiaries, or to any third parties
assisting in the implementation, administration and management of the Plan,
including any transfer required to Merrill Lynch with whom Shares acquired
pursuant to the vesting of the Restricted Share Units or cash from the sale of
such Shares may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The processing
activity, including the transfer of the Participant’s personal data abroad,
outside of the European Union, as herein specified and pursuant to applicable
laws and regulations, does not require the Participant’s consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan. The
Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.
The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. Participant understands that pursuant to art.7 of
D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Data and cease, for
legitimate reasons, the Data processing. Furthermore, the Participant is aware
that the Data will not be used for direct marketing purposes. In addition, the
Data provided can be reviewed and questions or complaints can be addressed by
contacting a local human resources representative.
Plan Document Acknowledgement
By accepting the Restricted Share Units, the Participant acknowledges that the
Participant has received a copy of the Plan and the Award Terms and has reviewed
the Plan and the Award Terms, including the Appendices, in their entirety and
fully understands and accepts all provisions of the Plan and the Award Terms,
including the Appendices. The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
paragraphs of the Award Terms: paragraphs 2-5: Vesting and Payment; paragraph
15: Repayment and Forfeiture; paragraph 16: Stock Exchange Requirements and
Applicable Laws; paragraph 20: Severability and Judicial Modification; paragraph
22: Appendices; paragraph 23: Imposition of Other Requirements; paragraph 27:
Governing Law and Venue; paragraph A of Appendix A: Termination; paragraph C of
Appendix A: Nature of Award and the Data Privacy provisions above.
Notifications
Foreign Asset/Account Reporting Information.
Italian residents who, during the fiscal year, hold investments abroad or
foreign financial assets (e.g., cash, Shares) which may generate income taxable
in Italy are required to report such on their annual tax returns (UNICO form, RW
Schedule) or on a special form if no tax return is due. The same reporting
obligations apply to Italian residents who, even if they do not directly hold
investments abroad or foreign financial assets (e.g., cash, Shares), are
beneficial owners of the investment pursuant to Italian money laundering
provisions.


B-6

--------------------------------------------------------------------------------





Tax on Foreign Financial Assets.
The value of the financial assets held outside of Italy by Italian residents is
subject to a foreign asset tax at an annual rate of 2 per thousand (0.2%) . The
taxable amount will be the fair market value of the financial assets (including
Shares) assessed at the end of the calendar year. No tax payment duties arise if
the amount of the foreign assets tax calculated on all financial assets held
abroad does not exceed €12.
JAMAICA
There are no country-specific provisions.
JAPAN
Notifications
Foreign Asset/Account Reporting Information.
The Participant will be required to report details of any assets held outside of
Japan as of December 31 (including any Shares acquired under the Plan) to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15 of the following year. The Participant
should consult with his or her personal tax advisor as to whether the reporting
obligation applies to the Participant and whether the Participant will be
required to report details of any outstanding Restricted Share Units, Shares or
cash held by the Participant in the report.
KOREA
Notifications
Exchange Control Information.
Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares or the receipt of dividends in a single transaction to
repatriate the proceeds back to Korea within three years of the sale/receipt.
Foreign Asset/Account Reporting Information.
If the Participant is a Korean resident, the Participant must declare all of his
or her foreign financial accounts (including any brokerage account) to the
Korean tax authority and file a report with respect to such accounts if the
value of such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency). The Participant should consult with his or her personal tax advisor
as to whether the reporting obligation applies.
MEXICO
Terms and Conditions
Policy Statement.
The Award of Restricted Share Units is a unilateral and discretionary award and,
therefore, the Company reserves the absolute right to amend it and discontinue
it at any time without any liability.
The Company, with offices at 390 Park Avenue, New York City, New York, 10022
U.S.A., is solely responsible for the administration of the Plan, and
participation in the Plan and the Award of the Restricted Share Units does not,
in any way, establish an employment relationship between the Participant and the
Company since the Participant is participating in the Plan on a wholly
commercial basis and the sole employer is a Mexican Subsidiary, nor does it
establish any rights between the Participant and the Employer.
Plan Document Acknowledgment.
By accepting the Restricted Share Units, the Participant acknowledges that he or
she has received copies of the Plan, has reviewed the Plan and the Award Terms
in their entirety, and fully understands and accepts all provisions of the Plan
and the Award Terms, including the Appendices.


B-7

--------------------------------------------------------------------------------





In addition, the Participant expressly approves that: (i) participation in the
Plan does not constitute an acquired right; (ii) the Plan and participation in
the Plan is offered by the Company on a wholly discretionary basis;
(iii) participation in the Plan is voluntary; and (iv) neither the Company nor
any Subsidiary is responsible for any decrease in the value of the Shares
acquired upon vesting of the Restricted Share Units.
Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of his or her participation in the Plan and therefore grant
a full and broad release to the Employer, the Company and its other Subsidiaries
with respect to any claim that may arise under the Plan.
Spanish Translation
Declaración de Política.
El Otorgamiento de Unidades de Acciones Restringidas es un otorgamiento
unilateral y discrecional y, por lo tanto, la Compañía se reserva el derecho
absoluto de modificar y discontinuar el Plan en cualquier tiempo, sin
responsabilidad alguna.
La Compañía, con oficinas registradas ubicadas en 390 Park Avenue, New York, New
York 10022 U.S.A., es únicamente responsable de la administración del Plan, y la
participación en el Plan y el Otorgamiento de Unidades de Acciones Restringidas
no establecen, de forma alguna, una relación de trabajo entre el Participante y
la Compañía, ya que el Participante está participando en el Plan sobre una base
comercial y el único patrón es una Afiliada Mexicana y tampoco establece ningún
derecho entre usted y el Patrón.
Reconocimiento del Documento del Plan.
Al aceptar el Otorgamiento de las Unidades de Acciones Restringidas, el
Participante reconoce que ha recibido copias del Plan, ha revisado el Plan y los
Términos del Otorgamiento en su totalidad y que entiende y acepta completamente
todas las disposiciones contenidas en el Plan y en los Términos del
Otorgamiento, incluyendo los Apéndices.
Adicionalmente, el Participante aprueba expresamente que (i) la participación en
el Plan no constituye un derecho adquirido; (ii) el Plan y la participación en
el Plan se ofrecen por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, cualquier Filial y
el Patrón no son responsables por cualquier disminución en el valor de las
Acciones adquiridas al momento de tener derecho en relación con las Unidades de
Acciones Restringidas.
Finalmente, el Participante declara que no se reserva ninguna acción o derecho
para interponer una reclamación o demanda en contra de la Compañía por
compensación, daño o perjuicio alguno como resultado de su participación en el
Plan y, por lo tanto, otorga el más amplio y total finiquito al Patrón, la
Compañía y sus Filiales en relación con cualquier reclamación demanda que
pudiera surgir de conformidad con el Plan.
NETHERLANDS
There are no country-specific provisions.
NORWAY
There are no country-specific provisions.
POLAND
Notifications


B-8

--------------------------------------------------------------------------------





Exchange Control Information.
Polish residents holding foreign securities (including Shares) and maintaining
accounts abroad (including any brokerage account) must report information to the
National Bank of Poland on transactions and balances of the securities and cash
deposited in such accounts if the value of such securities and cash (calculated
individually or together with all other assets/liabilities held abroad) exceeds
a specified threshold (currently PLN 7,000,000). If required, the reports are
due on a quarterly basis on special forms available on the website of the
National Bank of Poland. Further, any transfer of funds in excess of a specified
threshold (currently €15,000) must be effected through a bank account in Poland.
The Participant should maintain evidence of such foreign exchange transactions
for five (5) years, in case of a request for their production by the National
Bank of Poland.
RUSSIA
Terms and Conditions
U.S. Transaction.
The Participant understands that the grant of the Restricted Share Units is a
right to receive Shares if certain conditions are met and that the offer is made
by the Company in the United States. Upon vesting of the Restricted Share Units,
any Shares to be issued to the Participant shall be delivered to the Participant
through a brokerage account in the United States. The Participant is not
permitted to sell Shares directly to other Russian legal entities or residents.
Notifications
Exchange Control Information.
Upon the sale of Shares acquired under the Plan, the Participant must repatriate
the proceeds of the sale back to Russia within a reasonably short time after
receipt. The Participant may remit proceeds to Participant’s foreign currency
account at an authorized bank in Russia or in a foreign bank account opened in
accordance with Russian exchange control laws. The Participant is encouraged to
contact the Participant’s personal advisor before remitting the Participant’s
sale proceeds to Russia.
Securities Law Information.
The grant of the Restricted Share Units and the distribution of the Plan and all
other materials the Participant may receive regarding participation in the Plan
do not constitute an offering or the advertising of securities in Russia. The
issuance of Shares pursuant to the Plan has not and will not be registered in
Russia and, therefore, the Shares may not be used for an offering or public
circulation in Russia. In no event will Shares be delivered to the Participant
in Russia; all Shares acquired under the Plan will be maintained on the
Participant’s behalf in the United States.
Data Privacy Acknowledgement.
The Participant hereby acknowledges that he or she has read and understands the
terms regarding collection, processing and transfer of Data contained in
Appendix A to the Award Terms and by participating in the Plan, the Participant
agrees to such terms. In this regard, upon request of the Company or the
Employer, the Participant agrees to provide an executed data privacy consent
form to the Company or the Employer (or any other agreements or consents that
may be required by the Company or the Employer) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws of Russia,
either now or in the future.
Labor Law Information.
If the Participant continues to hold Shares after involuntary termination, the
Participant may not be eligible to receive unemployment benefits in Russia.
SOUTH AFRICA
Notifications


B-9

--------------------------------------------------------------------------------





Tax Reporting Information.
By accepting the Restricted Share Units, the Participant agrees to notify the
Employer of the amount of income realized at vesting of the Restricted Share
Units. If the Participant fails to advise the Employer of the income at vesting,
the Participant may be liable for a fine. The Participant will be responsible
for paying any difference between the actual tax liability and the amount
withheld.
Exchange Control Information.
The Participant is solely responsible for complying with applicable South
African exchange control regulations. Since the exchange control regulations
change frequently and without notice, the Participant should consult his or her
legal advisor prior to the acquisition or sale of Shares acquired under the Plan
to ensure compliance with current regulations. As it is the Participant’s
responsibility to comply with South African exchange control laws, neither the
Company, the Employer nor any other Subsidiary will be liable for any fines or
penalties resulting from the Participant’s failure to comply with applicable
laws.
SPAIN
Terms and Conditions
No Entitlement for Claims or Compensation.
The following provisions supplement paragraph A “Termination” of Appendix A.
By accepting the Restricted Share Units, the Participant consents to
participation in the Plan and acknowledges that Participant has received a copy
of the Plan.
The Participant understands and agrees that, as a condition of the grant of the
Restricted Share Units, if the Participant’s employment terminates, unless
otherwise provided in the Award Terms or by the Company, any unvested Restricted
Share Units shall be forfeited without entitlement to the underlying Shares or
to any amount as indemnification in the event of a termination, including, but
not limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under Article
40 of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer, and under Article 10.3 of Royal Decree 1382/1985.
The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Restricted Share Units under the Plan to
individuals who may be Employees of the Company or a Subsidiary. The decision is
limited and entered into based upon the express assumption and condition that
any Restricted Share Units will not economically or otherwise bind the Company
or any Subsidiary, including the Employer, on an ongoing basis, other than as
expressly set forth in the Award Terms. Consequently, the Participant
understands that the Restricted Share Units are granted on the assumption and
condition that the Restricted Share Units shall not become part of any
employment or service agreement (whether with the Company or any Subsidiary,
including the Employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
Restricted Share Units, which is gratuitous and discretionary, since the future
value of the Restricted Share Units and the underlying Shares is unknown and
unpredictable. The Participant also understands that the grant of Restricted
Share Units would not be made but for the assumptions and conditions set forth
hereinabove; thus, the Participant understands, acknowledges and freely accepts
that, should any or all of the assumptions be mistaken or any of the conditions
not be met for any reason, the Restricted Share Unit and any right to the
underlying Shares shall be null and void.
Notifications
Securities Law Information.
No “offer of securities to the public”, as defined under Spanish law, has taken
place or will take place in the Spanish territory with respect to the Restricted
Share Units. No public offering prospectus has been nor will be registered with
the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission) (“CNMV”). Neither the Plan nor the Award Terms constitute a public
offering prospectus and they have not been, nor will they be, registered with
the CNMV.


B-10

--------------------------------------------------------------------------------





Exchange Control Information.
It is the Participant’s responsibility to comply with exchange control
regulations in Spain. The Participant must declare the acquisition of Shares for
statistical purposes to the Spanish Direccion General de Comercio e Inversiones
(the “DGCI”) of the Ministry of Economy and Competitiveness. In addition, the
Participant must also file a Form D-6 with the Directorate of Foreign
Transaction each January in which the Shares are owned. The sale of Shares also
must be declared on Form D-6 filed with the DGCI in January, unless the sale
proceeds exceed the applicable threshold (currently €1,502,530), in which case,
the filing is due within one month after the sale.
Foreign Asset/Account Reporting Information.
The Participant is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), as well as the
Shares held in such accounts if the value of the transactions during the prior
tax year or the balances in such accounts as of December 31 of the prior tax
year exceed €1,000,000.
Further, to the extent that the Participant holds Shares and/or has bank
accounts outside Spain with a value in excess of €50,000 (for each type of
asset) as of December 31, the Participant will be required to report information
on such assets on his or her tax return (tax form 720) for such year. After such
Shares and/or accounts are initially reported, the reporting obligation will
apply for subsequent years only if the value of any previously-reported Shares
or accounts increases by more than €20,000 or if the Participant sells or
otherwise disposes of any previously-reported Shares or accounts.
SURINAME
Terms and Conditions
Award Settlement.
Notwithstanding any provision in the Award Terms to the contrary, if deemed by
the Company to be necessary for regulatory reasons, the Company reserves the
right to settle Restricted Share Units by payment in cash or its equivalent of
an amount equal in value to the Shares subject to the vested Restricted Share
Units.
SWITZERLAND
Notifications
Securities Law Information.
The grant of the Restricted Share Units under the Plan is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland. Neither this document nor any other material related to the
Restricted Share Units constitutes a prospectus as such term is understood
pursuant to Article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials related to the Restricted Share Units may be
publicly distributed or otherwise made publicly available in Switzerland.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes.
The following supplements paragraph B “Responsibility for Taxes” of Appendix A:


B-11

--------------------------------------------------------------------------------





The Participant shall pay to the Company or the Employer any amount of income
tax that the Company or the Employer may be required to account to Her Majesty’s
Revenue & Customs (“HMRC”) with respect to the event giving rise to the income
tax (the “Taxable Event”) that cannot be satisfied by the means described in
paragraph B of Appendix A. If payment or withholding of the income tax due is
not made within ninety (90) days of the end of the U.K. tax year in which the
Taxable Event occurs or such other period as required under U.K. law (the “Due
Date”), the Participant agrees that the amount of any uncollected income tax
shall constitute a loan owed by the Participant to the Employer, effective on
the Due Date. The Participant agrees that the loan will bear interest at the
then-current HMRC Official Rate, it will be immediately due and repayable, and
the Company or the Employer may recover it at any time thereafter by any of the
means referred to in paragraph B of Appendix A. If the Participant fails to
comply with his or her obligations in connection with the income tax as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.
Notwithstanding the foregoing, if the Participant is a Director or executive
officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities Exchange Act of 1934), the Participant
shall not be eligible for a loan from the Company to cover income tax. In the
event that the Participant is a Director or executive officer and income tax is
not collected from or paid by the Participant by the Due Date, the amount of any
uncollected income tax may constitute a benefit to the Participant on which
additional income tax and National Insurance contributions (“NICs”) may be
payable. The Participant will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing the Company or the Employer for the value of any
employee NICs due on this additional benefit, which the Company or the Employer
may recover by any of the means referred to in paragraph B of Appendix A.




B-12